*383ORDER
PER CURIAM.
D.B, (“Father”) appeals from the trial court’s judgment terminating his parental rights over his daughter, D.M.B., and son, D.M.B. (“Children”), We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).